DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8, 11-12, 17-18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, and 19 of U.S. Patent No. 10,646,291. Although the claims at issue are not identical, they are not patentably distinct from each other (i.e. the reference appears to be anticipatory) because both show a manually movable input/master control that has a following mode and safe mode when the input is anticipated to take the instrument out of a safe range of movement with terms such as slave/instrument and master/input are analogous terms. The claim comparisons are shown below:
Current Claims
Patent 10646291
Claim 1. A system comprising: a manually movable input control configured to generate one or more signals when a movement of one or more mechanical degrees of freedom of the input control is detected; and a control module coupled to the input control; wherein the control module is configured to: determine whether a movement of the input control is anticipated to cause an instrument to move outside of a safe range of movement of the instrument, the instrument being separate from the input control, and command the system to switch from an operating mode to a safe mode in response to determining that the movement of the input control is anticipated to cause the instrument to move outside of the safe range of movement of the instrument; wherein: the operating mode comprises a following mode in which the instrument moves in response to movement of the input control, and the safe mode comprises a mode in which the instrument does not move in response to movement of the input control.
Claim 1. A teleoperated surgical system comprising: a manually movable master control configured to generate one or more signals when a movement of one or more mechanical degrees of freedom of the master control is detected; and a detection module coupled to the master control and configured to: determine whether a change in location of the master control is outside a safe range of movement using the one or more signals; and command the system to switch from an operating mode to a safe mode in response to determining that the change in location of the master control is outside the safe range of movement; wherein: the operating mode comprises a following mode in which a slave device separate from the master control moves in response to movement of the master control; and the safe mode comprises a mode in which the slave device does not move in response to movement of the master control.
Claim 4. The system of claim 1, wherein the detection module further commands the system to switch from the operating mode to the safe mode in response to determining that movement of the master control is anticipated to cause the slave device to move outside of a safe range of movement of the slave device.
Claim 2. The system of claim 1, wherein the safe range of movement of the instrument depends on an operating speed of the input control.
Claim 19. The system of claim 1, wherein the safe range of movement depends on an operating speed of input applied to the master control.
Claim 8. The system of claim 1, wherein the control module is further configured to: determine whether a first mechanical degree of freedom of the input control has moved, wherein the first mechanical degree of freedom is affected by gravity; determine whether a second mechanical degree of freedom has not moved, wherein the second mechanical degree of freedom is not affected by gravity; and command the system to switch from the operating mode to the safe mode in response to determining that the first mechanical degree of freedom has moved and that the second mechanical degree of freedom has not moved.
Claim 7. (Previously presented) The system of claim 1, wherein the detection module is further configured to determine that a first mechanical degree of freedom of the master control that is affected by gravity has moved based on the one or more signals; determine that a second mechanical degree of freedom of the master control that is not affected by gravity has not moved based on the one or more signals; and command the system to switch from the operating mode to the safe mode in response to determining that the first mechanical degree of freedom has moved and that the second mechanical degree of freedom has not moved.
Claim 10. The system of claim 1, wherein the control module is further configured to: determine whether the one or more signals indicate that a first mechanical degree of freedom of the input control has not moved, wherein the first mechanical degree is not affected by gravity; and command the system to switch from the operating mode to the safe mode in response to determining that the first mechanical degree of freedom has not moved.
Claim 20. (Previously Presented) The system of claim 1, wherein the detection module is further configured to: determine that the one or more signals indicate that a mechanical degree of freedom of the master control that is not affected by gravity has not moved; and command the system to switch from the operating mode to the safe mode in response to determining that the mechanical degree of freedom has not moved.


Claims 1, 11, and 17 of the application seem equivalent to the combination of Claims 1 and 4 of the reference patent. Claims 2, 12, and 18 for the application is equivalent to Claim 19 of the reference patent. Claim 8 of the application is equivalent to claim 7 of the reference patent. Claim 10 of the application is equivalent to claim 20 of the reference patent.
Independent claims 1, 11, and 17 are rejected under non-statutory double patenting, therefore respective dependent claims 3-9, 13-16, and 19 are also rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1, 11, and 17, while the specification mentions safe ranges based on operating speed, dimensions, degrees of freedom, etc. in Para. 35, there is insufficient explanation on how the system anticipates that the invention is going to move outside of a safe range of movement of the instrument. The Examiner found some explanations for uncontrolled movement in Para. 29 about the definition of uncontrolled movement with regards to gravity and non-gravity joints and in Para. 35 there is mention of other claimed factors such as operating speed, degrees of freedom, and dimensions of the work site. It is unclear if these factors are tied in with the uncontrolled movement of gravity and non-gravity joints. Additionally, it seems like the Specification is talking about the identification of uncontrolled movement in the present time, but there doesn’t seem to be an explanation of an anticipation of uncontrolled movement in a future time, which might raise questions of definiteness (see 112B rejection below). 
With regards to Wands factors (see in re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the claimed invention requires a high level of skill to know the levels or thresholds of the above stated parameters to anticipate that an instrument will go outside of a safe range of motion. It is also unclear if these parameters are also dependent on the gravity/non-gravity joints. There seems to be insufficient direction provided by the inventor to determine the anticipation. Therefore, it would require a significant amount of undue experimentation for one of ordinary skill in the art to make or use the invention based on the content of the disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1, 11, and 17, it is unclear if the “anticipation” is with regards to a present instance of movement or a prediction of a future instance of movement. The specification seems to be worded in a way that the present movement is analyzed and is determined whether or not the present movement is uncontrolled, but there is no explanation of an anticipation or prediction for a movement indicative of a future period where that movement takes the instrument out of the safe range. The Examiner interprets this as some kind of prediction.
Regarding claims 5-7, 9, 15-16, and 20, there are antecedent basis issues with the structure of the input control such as a tip or a grip. There is no recited structure of the input control to define what where a tip is or what structure a grip is. Further clarification is needed in the claim language to define the structure of the input control.
Independent claims 1, 11, and 17 are rejected under USC 112, thus respective dependent claims 2-10, 12-16, and 18-20 are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 11-12, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 2013/0172906 A1).
Regarding claims 1, 11, and 17, Olson discloses a system (eg. Abstract) comprising: a manually movable input control configured to generate one or more signals when a movement of one or more mechanical degrees of freedom of the input control is detected (eg. Para. 124-125, Fig. 17-18); and a control module coupled to the input control (eg. Fig. 17-18, Processor 1080); wherein the control module is configured in multiple embodiments to: determine whether a movement of the input control is anticipated to cause an instrument to move outside of a safe range of movement of the instrument (eg. Para. 253), the instrument being separate from the input control (eg. Fig. 17-18), and command the system to switch from an operating mode to a safe mode in response to determining that the movement of the input control is anticipated to cause the instrument to move outside of the safe range of movement of the instrument (eg. Para. 248-253); wherein: the operating mode comprises a following mode in which the instrument moves in response to movement of the input control (eg. Para. 248-253), and the safe mode comprises a mode in which the instrument does not move in response to movement of the input control (eg. Para. 248-253).
It would have been obvious to one of ordinary skill to have combined the embodiments of Olson to include multiple modes to prevent actuation of the instrument when an actuator reaches a limit of range of motion to prevent any further damage to the instrument or patient.
Regarding claim 2 and 12, Olson discloses the safe range of movement of the instrument depends on an operating speed of the input control (eg. Para. 193-194). While this talks about scaling factors, one of ordinary skill would think to try using a stop system like with other embodiments (eg. Fig. 17-18).
Regarding claims 4, 14, and 19, Olson discloses wherein the safe range of movement of the instrument depends on at least one criterion selected from a group consisting of: a current pose of the instrument, a degree of freedom of the input control that is moved, and a dimension of a worksite in which the instrument is located (eg. Para. 253, limit of workspace or range of motion).
Method claims 11-16 and respective dependent claims are drawn to the method of using the corresponding apparatus claimed in claims 1-7.  Therefore, method claims 11-16 correspond to apparatus claims 1-7 and are rejected for the same reasons of obviousness as used above.

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 2013/0172906 A1) in view of Qutub (US 2013/0035696 A1)
Regarding claims 3, 13, and 18, Olson discloses the invention of claim 1, but does not disclose wherein the safe range of movement of the instrument depends on a type of an instrument being moved.
Qutub teaches a surgical robot system with a type of cutter and rulesets to prevent movement outside of the manual cutting boundaries or stop altogether if a force threshold is exceeded (eg. Para. 34 and 50).
It would have been obvious to combine the invention of Olson with the different types of tools and corresponding rulesets as taught by Qutub because each tool is unique and would have different operating conditions. Therefore, each threshold or range of movement would vary depending on the type of tool (eg. Para. 50, cutter has new conditions based on turn on or off conditions).

Claims 5-7, 9, 15-16, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 2013/0172906 A1) in view of Robinson (US 2010/0228264 A1).
Regarding claim 5, 15, and 20, Olson discloses the invention of claim 1, but does not disclose wherein the safe range of movement of the instrument includes one or more thresholds based on how far a tip of the input control has travelled.
Robinson teaches a robotic surgical system that uses grip separation measurement as a function of veriable grip angles or separation distance around master grips coupled to an operators fingers (eg. Para. 93 and 107).
It would have been obvious to combine the invention of Olson which mentions the use of physical inputs such as joysticks (eg. Fig. 15-16) to improve detection of an operator’s presence when grips are squeezed to reduce error (eg. Robinson, Para. 107).
Regarding claim 6, the combined invention of Olson and Robinson discloses wherein the control module is further configured to return the system to the operating mode in response to detecting a deliberate action performed on the input control (eg. Robinson, Para. 93 and 107).
Regarding claims 7 and 16, the combined invention of Olson and Robinson discloses the deliberate action is a closing of grips of the input control (eg. Robinson, Para. 93 and 107).
Regarding claim 9, the combined invention of Olson and Robinson discloses the control module is further configured to: determine whether the one or more signals indicate that no definitive input has occurred on the input control, wherein the definitive input comprises at least one input selected from a group consisting of: a change in a roll angle of the input control, and a change in a grip separation of the input control; and command the system to switch from the operating mode to the safe mode in response to determining that no definitive input has occurred on the input control (eg. Robinson, Para. 93 and 107).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (US 2013/0172906 A1) in view of Morimoto (US 5943914).
Regarding claim 8, Olson discloses the invention of claim 1, but does not disclose the control module is further configured to: determine whether a first mechanical degree of freedom of the input control has moved, wherein the first mechanical degree of freedom is affected by gravity; determine whether a second mechanical degree of freedom has not moved, wherein the second mechanical degree of freedom is not affected by gravity; and command the system to switch from the operating mode to the safe mode in response to determining that the first mechanical degree of freedom has moved and that the second mechanical degree of freedom has not moved.
Morimoto teaches a surgical robot with manipulator arms and a master control that has software that determine compensation for forces of gravity (eg. Col. 9 Ln. 40-Col. 10 Ln. 50).
It would have been obvious to combine the invention of Olson with the gravitational compensation as taught by Morimoto as an equivalent to preventing the input from causing unintentional motion due to the forces of gravity. The gravity compensation prevents the input and slave from moving downward when the user releases the master control without any breaks. The Examiner thinks this is equivalent to stopping slave motion in response to gravitational motions via compensation when a user releases the input.
Regarding claim 10, the combined invention of Olson and Morimoto discloses the control module is further configured to: determine whether the one or more signals indicate that a first mechanical degree of freedom of the input control has not moved, wherein the first mechanical degree is not affected by gravity; and command the system to switch from the operating mode to the safe mode in response to determining that the first mechanical degree of freedom has not moved (eg. Morimoto, Col. 9 Ln. 40-Col. 10 Ln. 50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                         
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792